ORMOND, J.
The act of 1843, [Clay’s Dig, 506,] declares that the crop grown on any rented land, shall not be removed off the premises until the tenant shall pay the rent in arrear, and that if the tenant is removing, or about to remove the crop, or any part *621thereof, without having first paid the rent, the landlord shall have “the process of attachment as now provided by law,” upon making affidavit, “that the amount sued for is due, or will be due for rent, and the tenant or lessee has removed, or is about to remove the crop off the premises, without having first paid the rent.”
We think the whole design of this law, was to give the landlord an efficient means of enforcing his lien upon the crop grown upon the land for the rent. The act of 1821, abolishing distress for rent, gives a lien upon the growing crop, but provides no means for its enforcement, and to supply this defect, appears to have been the design of the act of 1843; the process was, therefore, properly issued against the crop grown upon the land, and should not have been issued against the estate of the defendant generally. The expression in the statute, that the landlord “shall have the process of attachment as now provided by law,” did not mean that the landlord should have power to issue an attachment against his tenant, under the existing attachment law, but that for the causes,'and upon making the affidavit specified in the statute, he should be entitled to the process of attachment, as allowed by law in other cases. The affidavit made in this case, is in precise conformity with the statute, and if any objection existed to the bond, it was according to our repeated decisions, no ground for quashing the attachment, as it could have been amended in the court below.
We have seen that the object of the law was to make the lien given to the landlord on the crop, more effectual; the instruction, therefore, to the officer, to levy the attachment on the crop grown upon the land, was strictly correct.
Let the judgment be reversed, and the cause remanded.